Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Isogai et al (US 8803385, herein ‘Isogai’).
Isogai discloses a stator assembly [3] for a hybrid module, comprising: a stator carrier [7] including an axially extending portion [71] and a radially extending portion[73]; a stator segment [32] disposed on an inner surface of the axially extending portion of the stator carrier [7], wherein the radially extending portion [73] extends away from the stator segment in a radially inward direction toward an axis of rotation (see fig. 2); and a resolver stator [62] fixed to the radially extending portion [73] of the stator carrier, wherein the resolver stator [62] is disposed radially inward of the stator segment.
RE claim 2, Isogai discloses the stator assembly according to claim 1, wherein the resolver stator [62] is fixed to the radially extending portion via a bolted connection [735/736].
RE claim 7, Isogai discloses the stator assembly according to claim 1, wherein the radially extending portion [73] of the stator carrier extends around an outside of stator end windings of the stator segment (see fig. 2, i.e. fig. 2 shows radially extending portion [73] extends around an outside of stator end windings and even outside the rotor [31]).


    PNG
    media_image1.png
    878
    1110
    media_image1.png
    Greyscale


Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tsuzuki et al (US 20020036434, herein ‘Tsuzuki’).
Tsuzuki discloses a stator assembly (fig. 2) for a hybrid module, comprising: a stator carrier [15] including an axially extending portion (see fig. 2 with annotations) and a radially extending portion[15a]; a stator segment [42a] disposed on an inner surface of the axially extending portion of the stator carrier [15], wherein the radially extending portion [15a] extends away from the stator segment in a radially inward direction toward an axis of rotation (see fig. 2); and a resolver stator [46b] fixed to the radially extending portion [15a] of the stator carrier, wherein the resolver stator [46b] is disposed radially inward of the stator segment [42a]. 
RE claim 2, Tsuzuki discloses the stator assembly according to claim 1, wherein the resolver stator [46b] is fixed to the radially extending portion [15a] via a bolted connection (see enlarged portion of fig. 2)

    PNG
    media_image2.png
    807
    616
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    712
    1391
    media_image3.png
    Greyscale

RE claim 4, Tsuzuki discloses the stator assembly according to claim 1, wherein the stator carrier [15] further includes a radial extension extending radially outward from the axially extending portion; and the radial extension is fixed to a housing [12, 13] of the hybrid module.  That is from the carrier’s axially extending portion, with annular recess [15c], having respective two radial extensions at both axial opposite ends thereof; wherein the two radial extensions respectively connected to the engine housing [13] and the torque converter housing [12].
RE claim 7, Tsuzuki discloses the stator assembly according to claim 1, wherein the radially extending portion [15a] of the stator carrier extends around an outside of stator end windings of the stator segment (see fig. 2, i.e. fig. 2 shows radially extending portion [15a] extends around an outside of stator end windings [42b] and even outside the rotor [43]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai or unpatentable over Tsuzuki, as applied to claim 1 above. 
Each of Isogai and Tsuzuki discloses the claimed invention, except for the limitations of claims 3 and 5-6.
RE claim 3, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art stator assembly by configuring the stator segment to be fixed to the carrier’s inner surface by shrink fitting.  Doing so would enable the stator segment to be attached to the stator carrier without additional fastening means; also, shrink fitting is a well-known method in the art; thus, selecting a suitable fastening means as shrink fitting or any other attachment means (e.g. bolted fitting) would be a matter of obvious engineering design choices.
RE claim 5/4, Tsuzuki discloses the stator assembly, wherein the stator carrier’s axially extending portion, with annular recess [15c], having respective two radial extensions at both axial opposite ends thereof; wherein the two radial extensions respectively connected to the engine housing [13] and the torque converter housing [12], except for an opening defined therein for receiving a connector to fix the stator carrier to the housing of the hybrid module.  Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art stator assembly by configuring the radial extension having an opening defined therein for receiving a connector to fix the stator carrier to the housing of the hybrid module.  Doing so would provide bolting connection means for attaching the stator assembly carrier to a housing of the hybrid module; also, it is well-known in the art that bolted connection having an opening/bore/hole for attachably accommodate a bolt/screw to connect two subject matters together.
RE claim 6/4, each of Isogai and Tsuzuki discloses the stator carrier having the axially extending portion, and the radially extending portion, wherein the radially extending portion is located at the axially extending portion’s second axial end and extends inwardly to the axial axis (i.e. extends away from the stator segment in a radially inward direction toward an axis of rotation). Tsuzuki particularly teaches the stator carrier’s axially extending portion having radially extensions extend radially outward from two opposite axial ends of the axially extending portion of the stator carrier, wherein the radially extensions extend radially outward from the axially extending portion; and the radial extensions are respectively fixed to the engine housing [13] and the torque converter housing [12] of the hybrid module (see the above included enlarged portion of Tsuzuki’s fig. 2).  Isogai particularly discloses the stator carrier axially extending portion’s the other axial end having radial extension [711/721], with an opening [712/722], the radial extension extends radially outward from a first end of the axially extending portion of the stator carrier (see the above included Isogai’s fig.2). 
Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art stator assembly by configuring the stator assembly carrier such that the radial extension extends radially outward from a first end of the axially extending portion of the stator carrier; and the radially extending portion extends radially inward from a second end, opposite the first end, of the axially extending portion of the stator carrier.  Doing so would provide bolted attachment means for attaching the stator assembly to other component’s housing in the hybrid module to ensure mechanical support and abutment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/123188 in view of Isogai or Tsuzuki.  This is a provisional nonstatutory double patenting rejection because the copending Application No. 17/123188, has been allowed on 4/27/2022, but not issued with a US Patent number yet.
Copending Application No. 17/123188 substantially claims the same present claimed invention, particularly a stator assembly for a hybrid module comprising: a stator carrier comprising an inner cylindrical surface; a stator segment installed in the inner cylindrical surface by shrink fitting, wherein the stator carrier comprises an extension; and the resolver stator is fixed to the extension; and, the rotor assembly comprising: a rotor carrier; a torque converter impeller fixed to the rotor carrier; and a resolver rotor fixed to the torque converter impeller and axially aligned with the resolver stator;
RE claim 17/8, wherein a line drawn normal to an axis of rotation extends through both the resolver stator and the resolver rotor.
 Copending Application No. 17/123188 substantially claims the same present claimed invention, except for the following: 
(A)  the co-pending application’s claimed extension is currently claimed as a radially extending portion the radially extending portion extends away from the stator segment in a radially inward direction toward an axis of rotation in the present application; and, a resolver stator fixed to the radially extending portion of the stator carrier, wherein the resolver stator is disposed radially inward of the stator segment, as in claim 1 of the present application, and, other claimed features of the stator assembly as in claims 2-7 of the present application.
(B)  the co-pending application claims a resolver rotor fixed to the torque converter impeller, while the present application claims: a flange fixed to the impeller shell and extending axially away from the impeller shell; and a resolver rotor fixed to the flange.
RE the limitations listed in item (A) herein, each of Isogai or Tsuzuki discloses a stator assembly having a stator carrier that includes a radially extending portion the radially extending portion extends away from the stator segment in a radially inward direction toward an axis of rotation in the present application; and, a resolver stator fixed to the radially extending portion of the stator carrier, wherein the resolver stator is disposed radially inward of the stator segment, as in claim 1 of the present application, and, other claimed features of the stator assembly as in claims 2-7 of the present application, see the above 35 U.S.C § 102 and 35 U.S.C § 103 rejections for details.  Hence, by applying the teaching concept of either Isogai or Tsuzuki, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the co-application’s stator assembly or hybrid module by configuring the carrier’s extension as a radially extending portion the radially extending portion extends away from the stator segment in a radially inward direction toward an axis of rotation; and, a resolver stator fixed to the radially extending portion of the stator carrier, wherein the resolver stator is disposed radially inward of the stator segment, as in claim 1, and configuring the carrier with other claimed features of the stator assembly as in claims 2-7 of the present application.  Doing so would provide a hybrid module with improved stator assembly with enhance structural integrity.
RE the limitations listed in item (B) herein, while the co-pending application claims a resolver rotor fixed to the torque converter impeller,  each of Isogai or Tsuzuki discloses the resolver rotor is fixed to an axially flange and is axially aligned with the resolver stator (see respective enlarged portions of Isogai’s Fig. 2 and Tsuzuki’ Fig. 2 with annotations).


    PNG
    media_image4.png
    733
    1718
    media_image4.png
    Greyscale


Hence, by applying the teaching concept of providing an axially extended flange for mounting the resolver rotor, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the co-application’s stator assembly or hybrid module by providing a flange fixed to the impeller shell and extending axially away from the impeller shell; and a resolver rotor fixed to the flange and axially aligned with the resolver stator, wherein flange and the impeller shell are of integral construction or the flange extends axially beyond the rotor carrier, as in claims 8-10.  Doing so would provide an enhance attachment support for the resolver rotor; also, re-arranging the resolver such that the resolver rotor to the impeller shell would be a matter of obvious engineering design choice, based on available and/or configured space, as long as the resolver stator and resolver rotor are axially aligned for the resolver to operate properly and sufficiently; also, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70). 
RE claims 11/8-14/8, see the above rejection explanations, based on each of Isogai or Tsuzuki.
RE claims 15/8, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the co-application’s by re-arranging the resolver stator and the resolver rotor are disposed radially inward of the rotor carrier or re-arranging the resolver stator such that a first radial distance of the resolver stator from an axis of rotation is less than a second radial distance of the rotor carrier from the axis of rotation.  Doing s would enhance mechanical support for the resolver and efficiency of the resolver; also, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
RE claim 16/8, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the co-application’s resolver rotor by fixing the resolver rotor to the flange via staking.  Doing so would be an obvious engineering design choices of fixing methods.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834